DETAILED ACTION
This Office action is in response to the amendment filed on 20 September 2021.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; tangible form, do not fall within any statutory category of subject matter that Congress has deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03 (transitory embodiments are not directed to statutory subject matter). As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. However, in paragraph [0041] of Applicant’s specification, Applicant has disclosed that the computer readable storage medium, as used in the instant application, is not to be construed as being transitory signals, per se.  Independent claim 8, as presently written, is drawn to a computer readable medium that covers both transitory and non-transitory embodiments. Therefore, it is requested that independent claim 8 be 

Allowable Subject Matter
Claims 1-7 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Rogers et al., US Patent 9613911 related to Self-similar And Fractal Design For Stretchable Electronics; Rogers teaches a computer-implemented method of tuning an interconnect that couples a first structure that is a first integrated circuit or a first laminate structure to a second structure that is a second integrated circuit or a second laminate structure, the computer- implemented method comprising: obtaining, using a processor, a compression requirement for a spring in a compliant layer of the interconnect, wherein a longer path length of the spring leads to greater compression and mechanical support (figure 8; column 14, lines 27-43; column 31, lines 9-39 processor finite element method (FEM) and experimental demonstration); obtaining, using the processor, current and signal speed requirements for the interconnect, wherein a shorter path length of the spring leads to greater current-carrying capacity and greater signal speed (column 35; lines 61-67; column 36; lines 1-19 processor finite element method (FEM) and experimental demonstration); and determining, using the processor, specifications for the spring based on the compression requirement and the current and signal speed requirements, wherein the determining the specifications includes determining a number of active coils of the spring to be less than two (column 35, lines 42-51 processor finite element method (FEM) and experimental demonstration).  However Rogers fail to teach obtaining, using a processor, a compression requirement for a helical spring in a compliant layer of the interconnect, wherein the compression requirement indicates a required compliance of the spring to couple the interconnect that includes the spring to the first integrated circuit or the first laminate structure on a first side of the interconnect and to the second integrated circuit or the second laminate structure on a second side, opposite the first side, of the interconnect, and a longer path length of the spring leads to greater compression and mechanical support; obtaining, using the processor, current and .

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive. Applicant pointed at paragraph 0041 of applicant’s specification that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se. However, claim 8 claiming a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method of tuning an interconnect that couples a first structure that is a first integrated circuit or a first laminate structure to a second structure that is a second integrated circuit or a second laminate structure could still be claiming a transitory signal, since the claim does not preclude the computer readable storage medium from being a transitory signal. Admittedly, the preamble of independent claim 8 states that the computer program product comprising the computer readable storage medium is executable by a processor.  However, the preamble of claim 8 is merely a statement of the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the processor recited in the preamble of claim 8 is not considered a limitation of the claim and has no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). For these reasons, the rejection of 35 U.S.C 101 of claims 8-13 is maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822